Citation Nr: 9927523	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of an overpayment of compensation 
benefits in the amount of $2,526.07.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
January 1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 decision of the Committee 
on Waivers and Compromises (the Committee) of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In October 1997, the veteran was notified that her 
disability compensation award had been amended to reflect a 
reduction as a result of her dependent having received 
benefit payments under another VA program.  

3.  In November 1997 the veteran was notified that an 
overpayment in the amount of $2,526.07 had been created.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

5.  Recovery of the overpayment would not deprive the veteran 
or her family of basic necessities, or defeat the purpose for 
which benefits were intended.

6.  VA fault in the creation of the debt is outweighed by the 
unfair enrichment to the veteran which would result if the 
debt were waived.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $2,526.07 would not be contrary to the principle of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Waiver of recovery of overpayments may be authorized in a 
case in which there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(a), (c) (West 1991); 38 C.F.R. § 1963 (1998).  

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive: fault of debtor; 
balancing of faults; undue financial hardship; collection 
would defeat purpose of the benefits; unjust enrichment to 
either VA or debtor; and changing position to one's 
detriment.  38 C.F.R. § 1.965(a) (1998).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The overpayment in question was created as a result of a 
concurrent payment of VA compensation benefits to the 
appellant with additional allowance for dependents, and 
Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, to the appellant's 
daughter.  

By rating decision of September 1995, the veteran was awarded 
a total disability rating based on individual 
unemployability, and found to be eligible for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.  She was 
notified of this decision by letter dated October 5, 1995, 
and informed that if she wished to claim this benefit, she 
should return the enclosed application, VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, to the RO.  The veteran was also provided a copy 
of the VA Pamphlet 22-73-3, Summary of Educational Benefits.  

The record reflects that the veteran duly executed and 
returned the application for Chapter 35 benefits, indicating 
her election for her dependent daughter to receive Chapter 35 
benefits as of October 9, 1995.  

In October 1997, the RO notified the veteran that information 
had been received which showed that Chapter 35 benefits had 
been awarded to her daughter, effective from August 20, 1996.  
The RO proposed an adjustment to her monthly benefits 
payments effective from that date, and notified her that the 
action would result in an overpayment of benefits.  By 
written statement, dated November 5, 1997, the veteran 
informed the RO to proceed with the adjustment of her 
compensation and stated she "did not wish to create 
additional overpayment."  A November 1997 letter notified 
the veteran that the action had been completed.  

VA Debt Management Center correspondence dated November 1997, 
notified the veteran that an overpayment in the amount of 
$2,526.07 had been created.  It was noted that a result of a 
reduction in her compensation benefits she had been paid more 
than she was entitled to receive.

In her December 1997 request for waiver, and in subsequent 
written statements and testimony presented during a personal 
hearing held in August 1998, the veteran, in essence, argued 
that she was not at fault in the creation of the debt.  
Rather she believed that the VA was at fault in creating the 
overpayment because of a delay in communicating changes as to 
her disability compensation.  

In a December 1997 financial status report the veteran noted 
she was married and had one dependent child aged 20.  The 
veteran reported total monthly net income from her souse of 
$3,770.35, and VA records show the veteran's total monthly VA 
benefits were $2,036.00.  The family's monthly net income was 
reported as $5,806.35 and reported total monthly expenses of 
$3,699 leaving a monthly surplus of $2,106.79.  In addition, 
the veteran has listed assets of $94,440.  

In March 1998 the COWC denied entitlement to waiver of 
recovery of overpayment.  It was noted that there was no 
finding of fraud, misrepresentation or bad faith.  Additional 
correspondence of record reflects that the overpayment is 
being recouped at the rate of $200 per month.  In a letter 
dated August 1998, the veteran indicated that, other than the 
recoupment payment, there had been no change in her family's 
current financial situation.

Analysis

Initially, the Board concurs with the COWC's determination 
that the indebtedness did not result from fraud, 
misrepresentation or bad faith on the veteran's part, any of 
which would constitute a legal bar to granting the requested 
waiver.  See 38 U.S.C.A. § 5302 (West 1991).  Therefore, the 
issue is whether it would be against the principles of equity 
and good conscience to require the veteran to repay the debt 
to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds the 
overpayment was created when the RO learned that the 
veteran's dependent daughter was receiving Chapter 35 
benefits while the veteran was also receiving additional 
compensation for school attendance for her as a dependent.  
Subsequently, the veteran claimed that she was not at fault 
in the creation of the overpayment because VA had not 
promptly adjusted her benefits when her daughter was awarded 
Chapter 35 benefits.

The Board notes VA law provides that benefits paid on behalf 
of a child shall be discontinued effective the day preceding 
the beginning date of educational assistance allowance.  
38 C.F.R. § 3.503(h) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.3d. 10 (1947)).  

Thus, the Board finds that the VA was at fault in not 
promptly amending the veteran's monthly disability payment 
when Chapter 35 benefits were awarded to the veteran's 
daughter.  However, the Board further finds that the veteran 
was also at fault, although to a lesser degree, because she 
should have known that the additional benefits she received 
on behalf of her daughter required reduction upon award of 
Chapter 35 benefits.  

The Board further finds that, in the instant case, no undue 
hardship would result from collection of overpayment.  The 
record shows that the veteran's family income is significant 
and that her present monthly income is in excess of her 
reported monthly expenses.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The purpose 
of providing for the education expenses of the veteran's 
daughter are not defeated by repayment of this overpayment 
because Chapter 35 benefits were also received for this 
purpose.  The purpose of compensating the veteran for her 
occupational impairment is not defeated because the amount of 
debt created and the present monthly repayment amount being 
recouped is small compared to the veteran's VA benefits and 
her present financial position.  The objective is not 
nullified.

The Board finds waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
she would be allowed to retain funds in excess of those to 
which she was legally entitled.  See 38 C.F.R. § 3.503(h) 
(1998). 

Furthermore, the veteran has not alleged that she relied upon 
the excess benefit payments to her detriment.  Therefore, the 
Board finds that there is no indication that the reliance on 
the overpaid benefit resulted in the veteran's relinquishment 
of a valuable right or the incurrence of a legal obligation.

Based upon all of the evidence of record, the Board finds the 
VA's fault in the creation of the debt is outweighed by the 
unfair enrichment to the veteran which would result if the 
debt were waived.  The Board has determined, therefore, that 
recovery of the overpayment would not be against equity and 
good conscience, and waiver of recovery of the $2,526.07 
overpayment of disability compensation benefits is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,526.07, 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


